                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

 RONALD MARSHALL                                                           CIVIL ACTION

 VERSUS                                                                       NO. 18-13569

 JAMES LEBLANC, SECRETARY, ET AL.                                        SECTION: “H”(1)


                                         ORDER

       The Court, having considered the complaint, the record, the applicable law, the Partial

Report and Recommendation of the United States Magistrate Judge, and Petitioner’s objection to

the Magistrate Judge’s Partial Report and Recommendation, hereby approves the Partial Report

and Recommendation of the United States Magistrate Judge and adopts it as its opinion in this

matter. Therefore,

       IT IS ORDERED that plaintiff’s motions for a temporary restraining order and

preliminary injunction, Rec. Docs. 10 and 13, are DENIED.

       New Orleans, Louisiana, this 13th day of May, 2019.




                                           __________________________________________
                                           JANE TRICHE MILAZZO
                                           UNITED STATES DISTRICT JUDGE
